 THE MOSLERSAFE COMPANY9TheMosierSafe CompanyandLocalNo. 1862,InternationalUnion, United Automobile, Aero-space and Agricultural and Implement Workers ofAmerica,UAW, Petitioner. Case 9-RC-10601December31, 1974DECISION AND DIRECTION OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Daniel J.Roketenetz. Thereafter, pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,asamended, the Acting Regional Director forRegion 9 transferred this proceeding to the NationalLabor Relations Board for decision. The Employer,Petitioner, and Intervenor Safe Workers' Organiza-tion, Chapter No. 2 (herein Safe Workers), have filedbriefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.On the entire record of this proceeding, includingthe briefs, the Board finds:1.The Employeris engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act and itwill effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A questionaffecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(cxl) and2(6) and (7) of the Act.4.The Employer has, since the mid-1930's,recognized Safe Workers as the exclusive bargainingrepresentative of a unit of production,maintenance,and warehouse employees at its Fairfield andHamilton, Ohio, plants. Since that time, both partieshave entered into a series of successive collective-1Cases 9-RM-650 and 9-RC-9374 (unpublished).The certified collec-tive-bargaining unit is as follows:All production and maintenance employees of the Employer at itsHamilton and Fairfield, Ohio, plants,including warehouse employees,but excluding all research and development employees at the Fairfield,Ohio,plant,service employees,polishers,buffers, platers and helpers216 NLRB No. 23bargaining agreements. Following a representationelection conducted on June 30, 1972, after which theSafeWorkers was certified on July 11, 1972, as theexclusive bargaining representative in the appropri-ate unit,l the parties executed a new collective-bargaining agreement on October 23, 1972, effectivetoMarch 5, 1975.On November 4, 1973, Safe Workers called aspecialmeeting for the purpose of voting as towhether the Safe Workers should affiliate with theInternational Union, United Automobile, Aerospaceand Agricultural and Implement Workers of Ameri-ca,UAW (herein UAW). Out of the approximately800 employees in the appropriate unit, all of whomweremembers of Safe Workers, 447 employeesvoted; the tally reflected a vote of 258 employees foraffiliationand 189 employees against affiliation.Thereafter the president of UAW notified theEmployer in writing of the Safe Workers' vote infavor of affiliation with UAW, and InternationalrepresentativesofUAW formally requested thatEmployer now recognize UAW. The Employerrefused to recognize UAW, stating instead that it wasobligated to deal exclusively with Safe Workers, theexclusivebargainingrepresentative.WhereuponUAW, on November 9, 1973, filed an AC petitionrequesting that its name be substituted for SafeWorkers in the certification. After a hearing, theBoard, on May 28, 1974, dismissed the petition; 2pointing to the close margin in the affiliation voteand the rejection of UAW by unit employees in tworecent Board elections, the Board concluded thatopinion as to the merits of UAW affiliation was sosharply divided among employees as to give rise to aquestion concerning representation which could onlybe resolved in a Board election.The UAW thereupon, on June 6, 1974, filed theinstantRC petition. The Regional Director forRegion 9, on June 18, 1974, dismissed the petition,holding that the current collective-bargaining agree-ment between the Employer and Safe Workers actedas a bar. However, the Board, on July 30, 1974,granted UAW's petition for review, reinstated theRC petition, and ordered a hearing to resolve thefactual question as to whether or not Safe Workerswas defunct, as UAW alleged, so as to remove thecollective-bargaining agreement as a bar to theelection.Petitioner contends that by virtue of the November4, 1973, special SafeWorkers meeting, wherein aemployed in the polishing and plating department who are representedby another bargaining agent, all plant clerical employees who arerepresentedby another bargaining agent,and all administrative,executive,and professional employees,engineering department em-ployees, timekeepers.office employees,clerks to foremen,guards andwatchmen,foremen,and all other supervisors as definedin the Act.2 210 NLRB 934. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority of unit employees in attendance voted toaffiliatewith UAW, Safe Workers is now defunct,and' its collective-bargaining agreement with theEmployer therefore is not a bar to an election. SafeWorkers and the Employer, on the other hand, takethe position that procedural and substantiveirregu-laritiesrendered the affiliation vote invalid; andassuming,arguendo,the validity of the affiliationvote, Safe Workers is not defunct in that a substan-tialnumber of employees regard themselves asindependent of UAW affiliation and have expresseda desire that Safe Workers remain an independententity.3The Board has held that a petition will not bedismissed,even though prematurely filed, if ahearing is directed despite the prematurity of thepetition and the Board's decision issues on or afterthe 90th day preceding the expiration date of thecontract.4Given the expiration date of the currentcollective-bargaining agreement,March 5, 1975, thisis the situation here. We therefore find it unnecessaryto consider the above contentions of the Employer,the Petitioner, and Intervenor Safe Workers as theexisting contract is, under the circumstances, not abar to the petition. Accordingly, we shall direct anelection among the employees in the appropriateunit, with Petitioner and both Intervenors appearingon the ballot.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Local Union No. 522,International Association of Bridge,Structural4Royal Crown ColaBottlingCo of Sacramento,150 NLRB 1624 (1965),and OrnamentalIronWorkers (herein IronWorkers),intervened at thecf.WesicloxDivisionof Genera! Time Corporation,195 NLRB 1107 (1972).hearing,but took nopositionon the issue of defunctness